1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                      FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                   Case No.: 1:18-CR-00051-001 LJO
8                        Plaintiff,              ORDER OF RELEASE
9         v.
10   FRANCISCO JAVIER ROSAS,
11                       Defendant.
12

13        The above-named defendant having been sentenced on January 28, 2019, to TIME
14
     SERVED,
15
          IT IS HEREBY ORDERED that the defendant shall be released forthwith.
16
          A certified Judgment and Commitment order to follow.
17

18

19   IT IS SO ORDERED.

20     Dated:   January 28, 2019                     /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
